         Case 1:18-cr-00890-SDA Document 22 Filed 03/28/19 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 28, 2019

BY ECF

Hon. Stewart D. Aaron
United States Magistrate Judge
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:      United States v. Dario Quirumbay, S1 18 Cr. 890 (SDA)

Dear Judge Aaron:

        The defendant in this case, Dario Quirumbay (the “defendant”), is scheduled to be
sentenced on April 1, 2019, having pled guilty to providing contraband to inmates in a federal
prison. The Government respectfully submits this letter in advance of the sentencing. Consistent
with a plea agreement between the parties, the Probation Department has determined that the
United States Sentencing Guidelines (“Guidelines”) range is 0 to 6 months’ imprisonment. For
the reasons set forth below, the Government submits that a sentence within the Guidelines range
is appropriate.

   I.         Offense Conduct

       During the time period relevant to this case, the defendant was a correctional officer in the
Metropolitan Correctional Center (“MCC”). The MCC prohibits inmates from possessing cellular
phones and alcohol and prohibits correctional officers from providing any such contraband to
inmates.

       In or around the fall of 2017, the defendant agreed to provide an inmate two cellular phones
in exchange for a cash bribe. To facilitate the scheme, the defendant met a coconspirator of the
inmate near a Dunkin’ Donuts in Jersey City, New Jersey. There, the defendant accepted two
Apple iPhones and approximately $1,400. (See Defendant Submission at 4.)

       The defendant kept the $1,400 and thereafter secreted into the MCC the two Apple iPhones,
chargers and a small bottle of alcohol.

       The defendant was arrested on August 23, 2018. Following a proffer meeting with the
Government, the defendant plead guilty before this Court to a Misdemeanor Superseding
Information on December 28, 2018.
          Case 1:18-cr-00890-SDA Document 22 Filed 03/28/19 Page 2 of 3
                                                                                             Page 2


       The Government notes that the defendant was forthcoming during his proffer session with
the Government, accepted responsibility for his actions, was credible and tried to be helpful, but
ultimately was unable did not provide substantial assistance to the Government.

   II.     Discussion

           A. Applicable Law

        The Guidelines still provide important guidance to the Court following United States v.
Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Indeed,
although Booker held that the Guidelines are no longer mandatory, it also held that they remain in
place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a district court should begin
all sentencing proceedings by correctly calculating the applicable Guidelines range,” which
“should be the starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49
(2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(1)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

               (A)     to reflect the seriousness of the offense, to promote respect for the law, and
                       to provide just punishment for the offense;
               (B)     to afford adequate deterrence to criminal conduct;
               (C)     to protect the public from further crimes of the defendant; and
               (D)     to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner.

   18 .S.C. § 3553(a)(2).

           B. A Guidelines Sentence Is Reasonable in This Case

        A sentence within the Guidelines range is appropriate in this case to reflect the seriousness
of the defendant’s offense and to afford adequate deterrence of future criminal conduct to others
similarly situated. See 18 U.S.C. § 3553(a)(2)(A)-(C).

       First, a sentence within the Stipulated Guidelines Range is necessary to reflect the
seriousness of the defendant’s offense. The defendant’s conduct was a significant breach of the
public trust. The defendant abused his position to financially benefit himself and knowingly
          Case 1:18-cr-00890-SDA Document 22 Filed 03/28/19 Page 3 of 3
                                                                                          Page 3


accepted a bribe to allow inmates to possess contraband which the MCC forbids. Cellular phones
are prohibited from the MCC for good reason, their presence in a correctional facility provides
inmates an avenue to commit crimes and tamper with witnesses during calls, which are not
recorded. The Government notes that it credits the defense’s representation that this was the only
infraction committed by the defendant while employed at the MCC. But the Government disagrees
that because an inmate suggested the scheme that mitigates the defendant’s role. The defendant
was charged with upholding the regulations of the facility and accepting an offer of cash made by
an inmate does not diminish that responsibility.

        Second, a sentence within the Guidelines range serves the interest of general deterrence.
General deterrence is an important sentencing interest in the context of the prison system.
Unfortunately, there is contraband flowing into the MCC and other correctional facilities through
the work of inmates, their friends and families, and occasionally prison staff. That the defendant
was in a positon of trust when he agreed to smuggle contraband inside emphasizes the need for the
Court to send an appropriate message that this conduct is serious.

        Third, notwithstanding the above, the Government believes the Court should take into
account that the defendant attempted to cooperate with the Government and was forthcoming but
ultimately unable to provide substantial assistance. In addition, the defendant’s personal history
is unique and his record of military service on behalf of the United States is profound. Those are
certainly mitigating factors, which are appropriate for the Court to consider and were considered
by the Government when it agreed to extend an offer to plea to misdemeanor rather than any of
the felonies charged in the complaint.

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Guidelines range, as such a sentence would be sufficient but not greater than
necessary to serve the legitimate purposes of sentencing. The Government also requests that the
Court include a financial sanction of at least $1,400, which is the amount the defendant accepted
from a prison inmate.


                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         by: /s/
                                            Ryan Finkel
                                            Assistant United States Attorney
                                            (212) 637-6612
